Exhibit No. 10.2

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is made April 19, 2007 (the
“Effective Date”) by and between Evans Bancorp, Inc. (the “Company”) and David
J. Nasca (the “Executive”).

WHEREAS, the Company maintains the Evans Bancorp, Inc. 1999 Stock Option and
Long-Term Incentive Plan, as amended and restated (the “Plan”), which is
administered by a committee appointed by the Company’s Board of Directors (the
“Committee”), and

WHEREAS, the Executive has been selected by the Committee to receive a
Restricted Stock Award under the Plan, and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and the Executive, the parties hereto have set forth the terms of
such award in writing in this Agreement;

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Executive, as
follows:

1. Award.

(a) Grant. The Executive is hereby granted 2,500 shares (the “Restricted Stock”)
of the Company’s common stock, par value $.50 per share, (“Stock”), which shall
be issued in the Executive’s name subject to certain restrictions thereon. The
Company’s grant of the Restricted Stock pursuant to this Agreement is separate
from and not in tandem with any grant of any Option (as that term is defined in
the Plan) to the Executive under the Plan or otherwise. The Executive hereby
accepts the Restricted Stock subject to the terms and conditions of this
Agreement and represents that he is acquiring the Restricted Stock for
investment and not with any present intention to sell or transfer the same. The
effective “Grant Date” will be April 19, 2007, subject to the Executive promptly
signing and returning a copy of this Agreement.

(b) Plan Incorporated. The Executive acknowledges receipt of a copy of the Plan
and agrees that this award of Restricted Stock shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.

(c) Tax Consequences.  The Executive understands that he (and not the Company)
shall be responsible for his own tax liability that may arise as a result of the
transactions contemplated by this Agreement.  The Executive understands that
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”) taxes
as ordinary income the difference between the amount paid for the Restricted
Stock and the fair market value of the Restricted Stock as of the date any
restrictions on the Restricted Stock lapse.  In this context, “restriction”
includes the right of the Company to reacquire the Restricted Stock upon the
Executive’s forfeiture of such shares under this Agreement. The Executive
understands that he may elect to be taxed at the time the shares of Restricted
Stock are granted rather than when the Forfeiture Restrictions (as such term is
defined in Section 2 below) lapse by filing an election under Section 83(b) of
the Code with the Internal Revenue Service within 30 days from the date of
grant.

2. Risk of Forfeiture (“Forfeiture Restrictions”).

(a) Forfeiture Due to Termination of Employment. Subject to Section 3(b), should
a Date of Termination occur prior to the Release Date (as such term is defined
in Section 3(a) below), the Executive shall forfeit the right to receive the
Restricted Stock that would otherwise have vested on the Release Date.

(b) Date of Termination. For purposes of this Section 2 (and subject to Section
3(b)), the Executive’s “Date of Termination” shall be the first day occurring on
or after the date of this Agreement on which the Executive’s employment with the
Company and any subsidiary of the Company terminates.

(c) Restrictions on Transfer. Neither the Restricted Stock nor any of it may be
voluntarily or involuntarily sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of until such time as the
restrictions contained in Section 2 lapse as to the applicable Restricted Stock
and it is fully vested. Upon any violation of this restriction, the Restricted
Stock not theretofore vested shall be forfeited.

3. Lapse of Forfeiture Restrictions.

(a) Vesting; Release Date. Unless otherwise accelerated pursuant to Section 3(b)
below or otherwise by the Committee pursuant to its authority under the Plan,
one hundred percent (100%) of the Restricted Stock shall vest on April 19, 2008
– the one year anniversary of the Grant Date (the “Release Date”) provided that
the Executive has remained continuously employed by the Company or a subsidiary
of the Company until such date.

(b)        Acceleration of Vesting; Lapse of Forfeiture Restrictions.

(i) Termination Due to Death.  In the event of termination of employment due to
the Executive’s death prior to the Release Date, the Restricted Stock shall
fully vest in the Executive as of the date of his death and all Forfeiture
Restrictions with respect to such shares shall lapse.

(ii) Termination Due to Disability. In the event of termination of employment
due to the Executive’s disability, the Restricted Stock shall fully vest in the
Executive as of the date of his termination and all Forfeiture Restrictions with
respect to such shares shall lapse. For purposes of this Agreement “disability”
shall mean the Executive’s physical or mental incapacity which prevents the
Executive from performing the Executive’s normal duties on a full time basis,
which condition, in the reasonable judgment of the Board of Directors of the
Company and/or of a subsidiary of the Company, as applicable, after consultation
with medical advisors satisfactory to such Board and the Executive, is likely to
continue for a sufficiently long period of time so as to be materially
detrimental to the Company’s and/or the subsidiary’s, as the case may be,
operations.

(iii) Change in Control. If an event described in Section 12(b)(i) or (ii) of
the Plan (each such event a “Change in Control Event”) shall occur, then
immediately prior to, and contingent upon the consummation of, the occurrence of
a Change in Control Event all non-vested Restricted Stock, not previously
forfeited, shall fully vest and all Forfeiture Restrictions with respect to such
shares shall lapse.

(c) Delivery of Certificates. Restricted Stock with respect to which the
Forfeiture Restrictions have lapsed shall cease to be subject to any
restrictions except as provided in Section 4(c) below and Section 13(b) of the
Plan, and the Company shall deliver to the Executive a certificate representing
the shares as to which the Forfeiture Restrictions have lapsed.

4. Custody of Restricted Stock.

(a) Custody. One or more certificates evidencing the Restricted Stock shall be
issued by the Company in the Executive’s name. The Company shall cause the
certificate or certificates to be delivered upon issuance, to the Secretary of
the Company until forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this Agreement.

(b) Additional Securities as Restricted Stock. Any securities received as the
result of ownership of Restricted Stock, including without limitation,
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization (all such securities to be considered
“Restricted Stock” for all purposes under this Agreement), shall be held in
custody in the same manner and subject to the same conditions as the Restricted
Stock with respect to which they were issued.

(c) Delivery to the Executive. Upon the lapse of the Forfeiture Restrictions
without forfeiture, the Company shall cause certificate(s) for the vested
Restricted Stock to be issued in the name of the Executive in exchange for the
certificate evidencing the previously Restricted Stock. Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements of any regulation applicable to
the issuance or delivery of such shares. The Company shall not be obligated to
issue or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any securities exchange.

5. Status of Stock.

(a) Rights as Stockholder. Subject to the restrictions contained herein, the
Executive shall have all voting and ownership rights applicable to the
Restricted Stock, including the right to receive dividends, whether or not such
Restricted Stock is vested and unless and until the Restricted Stock is
forfeited pursuant to the provisions of this Agreement.

(b) Compliance with Securities Laws. The Executive agrees that the Restricted
Stock will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws. The
Executive also agrees (i) that the certificate(s) evidencing the Restricted
Stock shall be affixed with such legend(s) as the Committee deems appropriate in
order to assure compliance with applicable securities laws and the Plan,
(ii) that the Company may refuse to register the transfer of the Restricted
Stock on the stock transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law, (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Stock, and (iv) the Company’s obligation to deliver
the Restricted Stock hereunder is subject to the provisions of Section 13(b) of
the Plan.

6. Relationship to Company.

(a) No Affect on Company’s Rights or Powers. The existence of this Restricted
Stock Agreement shall not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganization or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Restricted Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding , whether of a similar character or
otherwise.

(b) No Guarantee of Service. This Restricted Stock Agreement shall not confer
upon the Executive any right with respect to continuance of employment by the
Company or any of its affiliates, nor shall it interfere in any way with any
right the Company, or its directors or stockholders, would otherwise have to
terminate the Executive’s employment at any time.

7. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Stock.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors and assigns of the Company and all persons lawfully claiming
under the Executive.

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

1

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date of first above written.

EVANS BANCORP, INC.

     
By:
  /s/Phillip Brothman
 
   
Name:
Title:
  Phillip Brothman
Chairman of the Board

/s/David J. Nasca
David J. Nasca, the “Executive”

2